Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


	DETAILED ACTION

This communication is in response to: Application filed on March 19th, 2021.
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Nims, WO 2009/108887 A2 (hereinafter Nims) in view of Tagliabue, US PG PUB# 2008/0200312 A1 (hereinafter Tagliabue).
As for independent claim 1:
Nims shows apparatus for athletic activity tracking and monitoring, comprising: 
a display device; a processor; and memory operatively coupled to the processor and storing computer readable instructions that, when executed, cause the apparatus to (See Nims 0033 and 0046 shows a processor and memory to display an interface to the user): 
receive, from a computing device, data indicating an amount of athletic activity performed by a user; determine an activity type corresponding to the received data (see activity performance workout in 0086, 0089, 0108-0111. Nims shows detect and store athletic data related to the user);
selectively determine an athletic activity tracking and monitoring network site to transmit the received data based on the determined activity type (0093-0097 shows athletic parameter and activity. Nims shows a plurality of athletic data and a plurality of goals set by the user. See also 0089-0091 and 0109-0113 where Nims shows activity tracking and monitoring network site, see Figure 14D along with filter controls. Nims also shows the systems tracks events, milestone data as well as resolution statement and achievement in 0121-0122. Lastly, Nims shows monitoring site where the apparatus collects information and allows the user to share information as described in 0123-0125);
While Nims shows an apparatus for athletic activity tracking and monitoring, Nims doesn’t specifically show display, on the display device and via the athletic activity tracking and monitoring network site, an activity monitoring interface based on the determined activity type, wherein the interface displays goals accomplished by the user represented as mountains with heights corresponding to the level of the goals accomplished by the user and displayed on a linear timeline, and wherein the interface includes a message to encourage the user to increase the medium or high activity metrics. In the same field of endeavor, Tagliabue teaches display, on the display device and via the athletic activity tracking and monitoring network site, an activity monitoring interface based on the determined activity type, wherein the interface displays goals accomplished by the user represented as mountains with heights corresponding to the level of the goals accomplished by the user and displayed on a linear timeline, and wherein the interface includes a message to encourage the user to increase the medium or high activity metrics in 0044-0045 and see setting goals in Figures 10, 21, 22 and 0098-0103, 0144. Both Nims and Tagliabue teach tracking athletic activity. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Nims to incorporate the teaching of Tagliabue, thus allowing the user to set goal and display athletic monitoring interface to the user 0100).
As for dependent claim 2:
 apparatus of claim 1, wherein the message is displayed on a map on the display device (Tagliabue, Figures 18, 19, 00137 see displaying message and map).As for dependent claim 3:
Nims – Tagliabue teaches the apparatus of claim 1, wherein the computer readable instructions, when executed, further cause the apparatus to: receive a user selection of a first virtual object corresponding to a first athletic activity goal; and modify a visual appearance of the first virtual object in accordance with a progress made by the user in completing the first athletic activity goal (Nims shows goals and workout activity in 0093 and 0094 and see tracking in 0093 where Nims shows a tracking activity and goal modules).As for dependent claim 4:
Nims – Tagliabue teaches the apparatus of claim 3, wherein the first athletic activity goal includes an athletic activity challenge between the user and another user (Nims shows activity goals and workout activity in 0093 and 0094).As for dependent claim 5:Nims – Tagliabue teaches the apparatus of claim 1, wherein the computer readable instructions, when executed, further cause the apparatus to: selectively determine an athletic activity tracking and monitoring site to store the received data based on the determined activity type (Tagliabue, Figures 10, 18, 0100 and 0137).As for dependent claim 6:Nims – Tagliabue teaches the apparatus of claim 1, wherein the computer readable instructions, when executed, further causes the apparatus to: receive a first user input selection indicating a theme for an athletic workout plan (Nims, 0093 and 0096 Tagliabue, 0099).As for dependent claim 7:Nims – Tagliabue teaches the apparatus of claim 6, wherein the computer readable instructions, when executed, further cause the apparatus to: receive a second user input selection indicating one or more parameters of the athletic workout plan; and in response to receiving the first user input selection, generate one or more athletic activity goals to be completed in the athletic workout plan based on the one or more parameters (0044, 0053, see selection and parameters as shown by Tagliabue).As for dependent claim 8:Nims – Tagliabue teaches the apparatus of claim 7, wherein the computer readable instructions, when executed, further cause the apparatus to: assign the one or more goals to one or more goal categories; define an order in which the one or more athletic activity goals are to be completed; and define an order in which the one or more goal categories are to be completed (Tagliabue, see assign one or more goals in 0098-0099).As for dependent claim 9:Nims – Tagliabue teaches the apparatus of claim 8, wherein defining the order in which the one or more goal categories are to be completed comprises specifying that one or more athletic activity goals for a first goal category are required to be completed before permitting a user to engage in one or more athletic activity goals of a second goal category (Nims shows activity goals and workout activity in 0093 and 0094. Tagliabue, 0098-0100).As for dependent claim 10:Nims – Tagliabue teaches the apparatus of claim 9, wherein defining the order in which the one or more goal categories are to be completed further comprises locking the second goal category from user selection prior to completion of the first goal category (Nims, 0093, 0094. Also see Tagliabue, 0098).As for independent claim 11:Claim 11 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claims 12-20:Claims 12-20 contain substantial subject matter as claimed in claims 2-10 and are respectfully rejected along the same rationale.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.